UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


CHRISTOPHER GIBSON,                               §
                                                  §
                Plaintiff,                        §
                                                  §
versus                                            §   CIVIL ACTION NO. 1:19-CV-269
                                                  §
OFFICER GUTIERREZ,                                §
                                                  §
                Defendant.                        §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Christopher Gibson, proceeding pro se, filed this civil rights lawsuit. The court

referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge, for

consideration pursuant to applicable laws and orders of this court. The magistrate judge has

submitted a Report and Recommendation of United States Magistrate Judge recommending this

lawsuit be dismissed without prejudice pursuant to Federal Rule of Civil Procedure 41(b).

         The court has received the Report and Recommendation, along with the record, pleadings,

and all available evidence. No objections were filed to the Report and Recommendation.

                                              ORDER

         Accordingly, the findings of fact and conclusions set forth in the Report are correct and

the Report of the magistrate judge is ADOPTED. An appropriate final judgment will be entered.


         SIGNED at Beaumont, Texas, this 15th day of October, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
